Citation Nr: 0938610	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension with 
atrial fibrillation, claimed as secondary to service-
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1966 to May 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2008 
rating decision by the Buffalo RO.  In September 2009, a 
video conference hearing was held before the undersigned; a 
transcript of this hearing is associated with the claims 
files.  It was agreed at the hearing that the case would be 
held open in abeyance for 30 days to allow the Veteran to 
submit additional evidence.  The Board received additional 
evidence in September 2009 and initial RO consideration was 
waived by the Veteran's representative.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran's hypertension with atrial fibrillation was caused or 
aggravated by his PTSD.


CONCLUSION OF LAW

The criteria for secondary service connection for 
hypertension with atrial fibrillation are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

An April 2007 letter provided the Veteran with pre-decisional 
notice of VA's duties to notify and assist him in the 
development of the claim.  It informed the Veteran of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, and the assistance that VA 
would provide to obtain information and evidence in support 
of his claim.  While he did not receive pre-decisional notice 
regarding disability ratings and effective dates of awards, 
he had ample opportunity to respond after such notice was 
ultimately given in April 2008.  As the Board's decision 
herein denies the claim for service connection on appeal, no 
disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  All evidence constructively 
of record has been secured.  The Veteran was afforded a VA 
examination.



II. Legal Criteria for Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases (to include hypertension) may be 
service connected on a presumptive basis if they become 
manifest to a compensable degree within a specified period of 
time following discharge from active service (one year for 
arthritis).  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Secondary connection is warranted for any disability which is 
proximately due to, the result of, or (for the degree of 
aggravation only) aggravated by, a service-connected disease 
or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Briefly, the threshold legal requirements 
for a successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability that is service 
connected; and (3) competent evidence of a nexus between the 
two.

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  
3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims files, with an emphasis on 
the evidence relevant to his appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran contends that his hypertension with atrial 
fibrillation is secondary to his service-connected PTSD.  He 
does not contend, nor does the evidence show, that service 
connection for such disability is warranted as being directly 
related to his military service.  In this regard, his service 
treatment records are silent for any complaints, findings, or 
diagnosis of hypertension or atrial fibrillation and such 
disabilities were not diagnosed in the first post-service 
year.  Thus, the Board's focus will be on the claim of 
secondary service connection as this is the sole basis of the 
Veteran's claim. 

The record indicates that the Veteran's blood pressure was 
initially elevated in November 1982 with readings of 162/94 
and 148/100, but a diagnosis of hypertension was not noted at 
that time.  Records in March 1985 and November 1988 also 
reflect elevated blood pressure readings that were 150/94 and 
140/100.  A May 1994 note indicates the Veteran had 
hypertension and that it was treated with medication.  
Subsequent VA and private treatment records also contained a 
diagnosis of hypertension.

January 2007 records indicate the Veteran complained of 
episodes of heart racing that reportedly began 2 to 3 weeks 
earlier.  He could not recall any episodes that occurred 
prior to the initial episode.  He believed that stress was a 
precipitating factor.  His PTSD and hypertension were noted 
but there was no correlation made between his PTSD and atrial 
fibrillation or hypertension.  The assessment was that the 
Veteran had a new onset of atrial fibrillation.  

As shown by the evidence outlined above, the Veteran has the 
disability for which he seeks service connection; therefore, 
he meets one requirement for establishing secondary service 
connection.  Furthermore, his PTSD is service-connected, 
which meets a second requirement for establishing secondary 
service connection.  What remains to be established is 
whether his PTSD caused or aggravated his hypertension with 
arterial fibrillation.

In support of his claim, the Veteran submitted numerous 
articles he obtained that discuss the relationship between 
PTSD and physical, specifically cardiac, health.  In general, 
these articles discuss research that shows individuals with 
mental problems such as PTSD have an increased risk of 
developing heart disease.  One article noted that not 
everyone exposed to trauma would develop heart disease, but 
they may be at risk.  In short, PTSD was considered another 
risk factor for heart disease.

The articles submitted by the Veteran support the Veteran's 
claim to the extent that they indicate PTSD is a risk factor 
for the development of a heart disorder and, consequently, 
can increase an individual's chances of having heart disease.  
However, these articles are of limited probative value since 
the information is general in nature and does not 
specifically address the Veteran's case.  Sacks v. West, 11 
Vet. App. 314, 317 (1998) (a medical article that contained a 
generic statement regarding a possible link between a 
service-incurred mouth blister and a present pemphigus 
vulgaris condition did not satisfy the nexus element); see 
also Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
While such articles may be used to support a medical opinion 
they are insufficient in and of themselves to establish a 
nexus.

A February 2008 letter from M. F., M.D. to one of the 
Veteran's other physician's notes that the Veteran has 
hypertension, atrial fibrillation, and PTSD.  He noted that 
the Veteran's paroxysmal atrial fibrillation and hypertension 
were not unusual in middle aged males and he added that they 
may or may not have some relationship to his PTSD.  His use 
of the phrase "may or may not" renders the opinion 
speculative.  Medical opinions that are speculative, general, 
or inconclusive in nature cannot support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Consequently, the Board 
finds that Dr. M. F. did not provide a medical opinion that 
supported the Veteran's claim for secondary service 
connection.

The Veteran also submitted a May 2009 letter from J. R., M.D. 
in which he noted psychiatric literature suggested there was 
an increased incident of cardiac disease in individuals with 
PTSD, although there was no clear link between the two.  He 
stated that he could not definitively say that PTSD is 
related to the Veteran's carotid disease based on present 
available literature.  As noted, such articles are general in 
nature and do not pertain directly to the Veteran.  Dr. J. R. 
did not provide an opinion regarding a relationship between 
the Veteran's PTSD and hypertension with atrial fibrillation; 
therefore, it also did not contain nexus evidence that 
supported the Veteran's claim.  

The Veteran submitted a copy of a 1998 Board decision in 
which a Veteran was granted service connection for a heart 
disability secondary to PTSD.  This case is distinguished 
from the Veteran's case in that the 1998 decision relied on 
medical opinions from physicians who reviewed the Veteran's 
records, examined him, and provided nexus opinions in his 
favor.  That decision discussed a statement by the Director 
of VA's Compensation and Pension Service, who apparently 
cited to medical texts concerning the relationship of PTSD 
and heart conditions, but which concluded that the Veteran's 
cardiovascular disease was not due to his PTSD.  Although the 
Board strives for consistency in issuing its decisions, 
previously issued decisions will be considered binding only 
with regard to the specific case decided.  Prior decisions in 
other appeals may be considered in a case to the extent that 
at they reasonably relate to the case, but each case 
presented to the Board will be decided on the basis of the 
individual facts of the case in light of the appellate 
procedures and substantive law.  See 38 C.F.R. § 20.1303 
(2008).  Therefore, while the Board has considered the other 
decision, it is not binding and does not control the outcome 
of this appeal; rather the facts of this particular case must 
be the determining factor.  Additionally, in the present 
case, the Veteran has no medical opinions of record that 
support his claim.

Lay evidence in support of the Veteran's claim is in the form 
of statements and testimony provided by the Veteran and his 
wife.  December 2007 and June 2009 statements from the 
Veteran's wife discuss a transcript of a course provided by 
VA that focused on the relationship between PTSD and a 
person's physical health.  She believed that the articles 
submitted provided reasonable doubt as to the positive 
association between the Veteran's PTSD and his hypertension 
with atrial fibrillation.  She acknowledged that she was not 
a medical professional, but she sincerely believed that the 
30 plus years of stress associated with his PTSD caused his 
current heart problems.  

Testimony provided by the Veteran and his wife during the 
August 2009 video conference hearing included a discussion of 
the articles that were submitted and their belief that his 
PTSD caused his hypertension and atrial fibrillation.  The 
Veteran testified that he had a rapid heartbeat ever since 
1969 and whenever he had flashbacks.  

As discussed above and contrary to the Veteran's belief, the 
articles are insufficient to establish a nexus between PTSD 
and hypertension with atrial fibrillation.  While the Veteran 
and his wife may believe there is a nexus between his PTSD 
and hypertension with atrial fibrillation, the matter of a 
nexus between the disabilities is a medical question that is 
not capable of being answered by lay observation.  Since the 
Veteran and his wife are not shown to have any medical 
training or expertise to provide an opinion regarding medical 
causation, their opinions in this matter is not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In contrast, on January 2008 VA examination, a physician 
rendered an opinion that there was no evidence the Veteran's 
primary essential hypertension or atrial fibrillation was 
caused or aggravated by PTSD.  In the Board's judgment, this 
medical evidence is more probative and persuasive than the 
articles because the VA examiner's opinion was specific to 
the facts of the Veteran's case and based on a review of the 
record and an examination of the Veteran.  Thus, the 
physician was familiar with the Veteran's history and in a 
position to provide a well informed opinion.  Furthermore, no 
medical profession has provided an opinion to the contrary.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim; 
therefore, the benefit-of-the-doubt doctrine does not apply.  
The claim must be denied.

(CONTINUED ON NEXT PAGE)




ORDER

Secondary service connection for hypertension with atrial 
fibrillation is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


